OFFICE OF THE ATTORNEY              GENERAL             OF      TEXAS




Hon. Toe Kumohik, Co~mnieaioner
Bureau of Labor Statirtior
Austin,       Texas                                                ,.I\,
                                                               /      \
Dear   Sir:                   Oplntnian pro. o-B&                      “,;
                              Rer    Exhibitionoi p++a fight
                                     mtio~,.~pist* rtlrs.




                                          ode ha I beon,               b     lf-
                                                or ubafhor it 10
                                          :W     t0    paon    pri~i         r-t
                                          xa8     theatore.”

                             .dernon*~ Annotated    Penal Coda
                              rleturo In 169SI,pruhlbitedp&l-
                              mom ~naotluent   deiined a "pugilisti

                       term ~pug$li8tiol  noountor,* aa
                    n, 113meant any voluntary right or
                    noounter by blow8 by mean8 of the
                or otherwire,whefhar with or wfthout
       glO~e5, betWO8n
                     tW0      Or   mOr0        IDtIn   fO%-   IOMIP,         Or
       ror a prize of any oharaotor,or for any other
       thing Or V&lUO, or ror any ohan@iOnship,or
       upon the result of whioh any mney or snythtna,
Hon. Joe Kunsahik, Comuissioser,Page 2

     or value is bet or wagered, or to   ESS   which any
     edmission fee Is cherged."
          From 1895 until the year 1935 vprfaa fighting*,
aa that tare is ~omonly uudaratoodia athlQtia ofrolaa,
wss held unlawful.
     Sea SULLIVAN v. STATE, 32 Tax. C. R. SO, 22 S. W.
          ti%LARD V. KNO5LAUCH (T. C. A.),     206 S.W. 934.
          In 1910 ths Legialeturewant ,a~':atap
                                            rurther se8
prohibited the exhibitionor motion glotuwa or pries
right.. Article 612, Vernon'8 AnuotataQ'PenalCoda.
This eneotlnsntraaaa 68 roilowaz
          qo person, aseooitation,  oorporetion Qp
     any agent or aaploya of any paraon, aaaooietlon,
     corporationor raoalvar, partnershipor firm
     shall glra or present  to the publio au axhlbi-
     tion or prlsa right6 or glen oont~ata,or or
     any obaoens. indaoen~ or immoral piatora of any
     characterwhatsoever, by meana of moving plotura
     rilm6, bloaoOpca, vitaaoopea,magi0 laatarna or
     ot4r devioe or davloea in moving plotore ahowa,
     thrtera, or auy other plaoe *Ihataoarer~
                                             >.,.:.:
          "Any poreon, or any agent or ampl0ye of
     any pwson, a66oolatlon,oorporatlouor raeaiv*r
     vlolatlng any yrovlaion at thia art1010 ahall be
     finad not leas than one hundred aor mere than
     one thousand dollas, or be 1rrpri.md in jell
     ;F;;; leas than ten nor more than sixty bya,
                Each day*6 violstion or any provision
     or thls'artiolesbs3.1be a separate offenaarn
             In rosa, however, the public polioy 0r the State
as manifested by its legislativeenactments.ohangsd. H.
B. 832, kots 1933, 43rd Leg., p. 843, ch. 241, legalized
with c+tialn    limitationafistic combat, wraetling mtohpri,
          sparring oontests or exhibitionsfor money. Su-
Labor Statletioe. This enactment wee aubaaquantlyamended
,-,
        Hon. Joa Kunschik, Connaisslonar,
                                        Page 3

        in 1954, to allaw tha Coamlaaionarto preaoriba rules
        and regulationsfor boding and wrestling.  Bee A&a 1934,
        2nd C.S., p. 68, oh. 2l.
                   SeOtiOn 16 or the Aot of 1935 axpreasly repealed
        all laws and parts or lawa in aonrllot therewith snd m
        laay safely 88swna that Artlola@ 610 and 6l.lof the Pa-1
        Coda have been auparoadad. Thl6~wa mar not aaauma r0r
        Artiolo 612.

                    We have oarafully axamlnad thai:Aotof 19& ia
        amanded by the Aat of 19S4 (Vernon*6Annotatab Penal Coda,
        Artiolar 614-1-614-170 inolualva)and have raflad to
        find an~rprovision amking it lawful to praaatit     au axhl-
        bition of pries fight&g to tha pub110 by motion piotura
        ribus, Cartafnly there has bean no axprase.repaalof
        Artiola 612 0r the Penal Coda. Whila the law rrawna upon,
        but somatimaa aanotlona,rapaala     by implloation,   harr ua
        hare nothing upon whish to attaah an irpllomtion. The
        Aota or 1033 and 19M fram vmd to -6         66  dlatdi u on
        the aubjaot or axhibltingm&Ion piotura fllma orla:f:      a*
        right8. WE muit oonoludt3  that iktfala 212 or the Penal
        Coda stands   untouohsd.
                    ft la, t4rafwe, the oplnien of ~+hl.ir
                                                         bpartment
        and you are ~rpaetrull~ adrlaad t4t     Artiala dla or Var-
        non’s Amotatod    Penal Cobs has not baon auparoadedbJ Ar-
        tic168 614-l-614-170,indualve, or Varmnla Annotate6
        Penal Code, and it is a violation of th~:lan t0 praaant
        rep publio atiibitinnp~lza right movingpiotura fllaa in
        Taxaa theatare~
                                             Yours vary truly
                                        ATTORNEY    GBNKRAL OF !fB?SS
                                                        /a/
                                        BY
                                                   ~. Jasea D. Smullan
                                                   ;.:       A8alatant
        JDS:ob
        APPRCVED AUG 15, 1940       APPROVED OPIRIOX?COMbilXTBE
        /a/ Grover 8611ara              BY R.R.F. CHAIRbfAN
        FIRST ASSIBTAXi'                                       ::
 .+--   ATTORNEYGENRRA1,